DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "wherein a content of the titanium dioxide particles (A)…relative to a content of the titanium dioxide particles (B)" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 depends from claim 1, however claim 1 does not recite the particles (A) and (B).  The particles (A) and (B) are recited in pending claim 2.  As such, pending claim 16 should depend from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi et al. (US PGP 2007/0048652) in view of Tanida (US PGP 2006/0222988) and further in view of JP 2010-044113 and considered with Kayamori et al. (US PGP 2018/0088481).
Imahashi teaches a developer comprising a carrier and a toner (Abstract).  The carrier particle is taught to have an external additive comprising rutile titanium oxide particles ([0015]).  Additionally, Imahashi further teaches a process cartridge, image forming apparatus and image forming method that read on the Applicant’s pending claims 18-20 ([0101-149]).  Imahashi does not teach a toner comprising a different titanium oxide external additive having a different refractive index.
Tanida teaches a toner comprising a binder resin and an external additive comprise anatase type titanium oxide (Abstract and [0033-39]).  Tanida further teaches the use of other external additive such as silica particles ([0057]).  The toner of Tanida is taught to inhibit titanium oxide from separating and being buried, polish the surface of photoreceptors and allow for good image long term image formation ([0010]).
JP ‘113 teaches a toner comprising multiple types of external additive particles.  Specifically, JP ‘113 teaches that the combination of titanium oxide, zinc stearate and strontium titanate produce a remarkable effect on long-term suppression of fog and et al.  Regarding the differences in the refractive index of the titanium oxide particles of Imahashi and Tanida, Kayamori teaches that it is well know that the rutile and anatase crystal forms of titanium oxide have different refractive indexes, with rutile type titanium oxide having a higher refractive index than anatase type titanium oxide ([0025]).  As such, the differences the in refractive index of the titanium oxide particles Imahashi and Tanida would be expected to read on the Applicant’s claims 2-3.  Furthermore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have sought to optimize the amount of titanium oxide on the toner particles of Tanida and the carrier particles of Imahashi et al.  Tanida teaches that the amount of titanium oxide is a result effective variable that regulates the photoreceptor polishing, prevention of photoreceptor defects as well fogging and other image defects ([0055]).  Additionally, Imahashi teaches that the amount of titanium oxide on the carrier particles is also a result effective variable that regulates the abrasion resistance and temporal charge property of the developer ([0061]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.